Citation Nr: 1721916	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, entitlement to service connection for bilateral hearing loss.  In March 2017, the RO granted entitlement to service connection for left ear hearing loss.  The RO's grant of service connection for that issue constitutes a partial award of benefits sought on appeal.  Thus, the remaining issue in appellate status is as indicated on the cover page. 

The Veteran was scheduled to appear at the St. Petersburg RO in April 2016 for a Travel Board hearing with a Veterans Law Judge.  A letter dated in April 2016 by the Veteran's representative indicated the Veteran's desire to withdraw his hearing request.  Accordingly, the hearing request is deemed withdrawn.

This matter was remanded by the Board in November 2016 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's right ear hearing loss was not incurred in or caused by military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The March 2010 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a November 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and an addendum opinion, as well as issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

	Factual Background

In this case, the Veteran contends that he has a right ear hearing loss disability that is related to noise exposure in service.  

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service medical records, and lay statements by the Veteran and his representative.

MPRs reflect that the Veteran served aboard the U.S.S. Towers, and that his military occupational specialty (MOS) was Machinists' Mate.  Records further reflect the Veteran was awarded a Combat Action Ribbon.  

STRs reflect that the Veteran experienced, at the least, some symptoms of hearing loss in service.  Specifically, the Veteran's June 1978 separation examination reflects a subjective report of "slight hearing loss."  STRs also reflect auditory threshold levels higher than 20 decibels (dBs); however, these were findings were limited to the Veteran's service-connected left ear.  

Private treatment records dated in February 2001 reflect hearing loss, per the Veteran.  Private treatment records dated in May 2009 also reflects a private audiological examination.  At that time, audiograms revealed "normal hearing through 2000 Hz . . . [which] drops off fairly sharply . . . to 70 dB thresholds by 8000 Hz."  The private examiner concluded that "[he] cannot definitively say that this hearing loss is caused by noise exposure many years ago."  However, the examiner further noted that "audiometric profile is not typical of noise-induced hearing loss."  

Report of the March 2010 VA audiological examination documents the Veteran's reports of acoustic trauma in service.  Specifically, the Veteran stated he was exposed to acoustic trauma from guns and artillery, as well as from the engine room during his service aboard the U.S.S. Towers.  The Veteran denied any occupational or recreational acoustic trauma.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
55
LEFT
25
25
20
30
55

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally. 

The Veteran was diagnosed with moderately severe sensorineural hearing loss, bilaterally.  The examiner opined that it is less likely than not that the Veteran's hearing loss is caused by or a result of his military service.  In making this finding, the examiner noted that the Veteran's hearing was within normal limits, bilaterally, at the June 1978 audiogram at separation.  The examiner further cited to medical literature dated in 2005, which purportedly found an insufficient scientific basis for the existence of delayed-onset hearing loss due to acoustic trauma.  

An addendum VA opinion was provided in December 2016, which commented on the reported history of hearing loss symptoms.  At that time, examiner reviewed the Veteran's past medical history, re-examined the in-service audiological examinations, and rendered appropriate findings.  Specifically, the examiner opined, in pertinent part, that the Veteran's right ear hearing loss is less likely than not incurred in or caused by the Veteran's claimed in-service acoustic trauma.  In making this finding, the examiner noted that the Veteran's right ear hearing was within normal limits, bilaterally, at the time of entrance into and separation from service.  After considering the Veteran's June 1978 subjective report of "slight hearing loss," the examiner concluded that the complaints of hearing loss were "most likely" attributable to the findings for the Veteran's left ear.  Specifically, the examiner noted that the Veteran's June 1978 separation examination audiogram only documented mild high frequency hearing loss in the left ear (only at 6000 Hz).  The examiner opined that "this type of threshold shift is found in association with acoustic trauma."  The examiner also noted that there was "no significant in-service threshold shift [] at any frequency," i.e., .5-4kHz, in the right ear.  The examiner reiterated that the "the anatomical and physiological data available on the recovery process following noise exposure [does not support] that such delayed effects occur."

In March 2017, the Veteran submitted medical literature to contradict the literature relied upon by the VA examiner in March 2010 and again in December 2016.  Briefly, the February 2006 article discussed the interaction between age-related and noise-induced hearing loss, and that this interaction exacerbates age-related hearing loss in previously noise-damaged ears.  The clinical study was conducted by exposing mice to 8-16 kHz noise band at 100 dB sound pressure for 2 hours at different ages, i.e., 4-124 weeks.  The article concluded that the data suggest that "pathological but sublethal changes initiated by early noise exposure render the inner ears significantly more vulnerable to aging."  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed right ear hearing loss disability.  

In making this finding, the Board accords significant probative weight to the VA medical opinion provided in December 2016.  The Board finds that the findings of the VA examiner to be the most probative evidence of record as to the nature and etiology of the Veteran's claimed right ear hearing loss disability.  The findings were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examination is persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

As a preliminary matter, the Board notes that in March 2010, the Veteran was diagnosed with moderately severe sensorineural hearing loss, bilaterally.  The Board also notes the Veteran's MOS indicates he served as a Machinists' Mate aboard the U.S.S. Towers.  VA recognizes that such an MOS has, at the very least, a moderate probability of noise exposure.  The Veteran has additionally stated that while aboard the U.S.S. Towers he was exposed to artillery fire from the ships' five inch guns.  Moreover, the Veteran has been awarded a Combat Action Ribbon.  As such, the Veteran's in-service noise exposure is conceded.  

Since the medical evidence confirms the Veteran currently has, in pertinent part, a right ear hearing loss disability for VA purposes, and in-service noise exposure is conceded, the central issue that must be resolved at this time is whether the Veteran's current disability was incurred in service or is otherwise etiologically related to service.  

In this regard, the December 2016 VA examiner opined, in pertinent part, that the Veteran's right ear hearing loss is less likely than not incurred in or caused by the Veteran's claimed in-service acoustic trauma.  In doing so, the examiner noted that there was "no significant in-service threshold shift [] at any frequency," i.e., .5-4kHz, in the right ear.  The examiner also considered the Veteran's June 1978 subjective report of "slight hearing loss;" however, reasonably concluded (based on the June 1978 audiogram) that the Veteran's complaints are "most likely" attributable to the findings for the Veteran's left ear, i.e., mild high frequency hearing loss in the left ear at 6000kHz.  The examiner reiterated that the "the anatomical and physiological data available on the recovery process following noise exposure [does not support] that such delayed effects occur."  The findings are further corroborated by the private physician's May 2009 statements that "audiometric profile is not typical of noise-induced hearing loss."  As such, the Board finds that the opinion is consistent with the evidence of record.  

The Board has also considered the Veteran's statements regarding difficulty hearing.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  Notwithstanding, the probative medical evidence outweighs the lay statements.  

Additionally, the Board has considered the medical literature submitted by the Veteran.  The Board finds this literature to be of limited probative value because, as mentioned above, the clinical study is based on auditory thresholds in frequencies of 8-16 kHz.  Moreover, the correlation is seemingly premised on having previously noise-damaged ears.  In this case, the Veteran's June 1978 audiogram reflects right ear hearing within normal limits.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss disability.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each of the Appellant's claims for service connection, that doctrine is not helpful to the Appellant.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


